Title: To John Adams from Jan van Heukelom & Zoon, 1 July 1782
From: Heukelom, Jan van, & Zoon (business)
To: Adams, John



Leÿden the 1 Julÿ 1782
Honourable Sir

We have the Pleasure to inform ÿour Excellencÿ; that we received this morning by the Firebrand Capt Caleb Trowbridge a letter from the Honbe: R. Cranch Esq. he charged üs with his kindest regards to your Excellencÿ and begged we would inform ÿoür Excellencÿ, that your dear Charles after a tedious passage at last arrived safe to the arms of his Mother in perfect health, he hopes that ÿoür Excellencÿ will receive letters bÿ this Same conveyance from your Ladÿ; Your Excellencÿ’s familÿ being all well.

As to oür Büsiness; Mr. Cranch Sold alreadÿ two Pieces of cloth for us, with a good profit, and returned to us the amount in á bill of exchange: he understood our letter and thinks that a verÿ Large and adventageoüs Vent for our Cloths maÿ be had in this waÿ; he Sends üs Samples of the most fashionable Caloürs in America with proper instructions when it is the best time to Ship them; in Short we are So pleased with this Gentleman’s behaviour towards us that we flatter ourselves to have Soon established á Solid and agreeable Correspondence to our Mütüal advantage and here we cannot but present our Sincerest thanks to your Excellencÿ whose kindness so afforded üs this opportunitÿ.
We beg oür Compliments to Mr Thaxter. & are with great respect Honourable Sir Yoür Most obedient & Humble Servants.

John van Heukelom & Zoon

